UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2293


KENNETH MEREDITH,

                Plaintiff - Appellant,

          v.

RUSSELL COUNTY SCHOOL       BOARD,   d/b/a   Russell   County    Public
Schools,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-cv-00084-JPJ-PMS)


Submitted:   September 12, 2016                Decided:      October 4, 2016


Before GREGORY,     Chief   Judge,   and     TRAXLER   and    KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Richard F. Hawkins, III, HAWKINS LAW FIRM, PC, Richmond,
Virginia, for Appellant.   M. Katherine Patton, CHAFIN LAW FIRM
PC, Lebanon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth     Meredith     appeals        the    district     court’s   order

granting summary judgment to Defendant in Meredith’s 42 U.S.C.

§ 1983 (2012) civil rights action in which Meredith asserted a

First Amendment retaliation claim.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                See Meredith v. Russell

Cty. Sch. Bd., No. 1:13-cv-00084-JPJ-PMS (W.D. Va. Sept. 21,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in   the   materials

before   this   court   and   argument      would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        2